Exhibit 10.275



Grant No.
ENDO INTERNATIONAL PLC
PERFORMANCE AWARD AGREEMENT
UNDER THE 2015 STOCK INCENTIVE PLAN


This Performance Award Agreement (this “Award Agreement”) is made and entered
into as of the date of grant set forth below (the “Date of Grant”) by and
between Endo International plc, an Irish public limited company (the “Company”),
and the participant named below (the “Participant”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Company’s 2015
Stock Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.


Name of Participant:    


Total Target Performance Award (Total Number of Restricted Stock Units
Underlying the Target Performance Award):


Date of Grant:    


Performance Period:
The period beginning on the Date of Grant and ending on the third anniversary of
the Date of Grant.



1.Grant of Performance Awards. The Company hereby grants to the Participant the
total number of restricted stock units set forth above (the “Performance
Award”), subject to all of the terms and conditions of this Award Agreement and
the Plan.


2.Form of Payment and Vesting. The Performance Award shall represent the right
to receive, on the first business day following the last day of the Performance
Period (the “Vesting Date”), if and to the extent that the Committee (or such
individuals or entity designated by the Committee) determines that a number of
shares of Company Stock equal to a multiple of the Total Target Performance
Award (as set forth above), as determined in accordance with Exhibit A hereto,
have been earned, and except as provided in Paragraph 4 of this Award Agreement,
provided that the Participant is employed by the Company or one of its
Subsidiaries through the Vesting Date. Notwithstanding the above, earned shares
of Company Stock shall be treated as delivered on the first business day
following the Vesting Date (the “Delivery Date”) provided that they are
delivered on a date following the Delivery Date that is in the same calendar
year as the Delivery Date or, if later, by the fifteenth day of the third
calendar month following the Delivery Date. Any portion of the Performance Award
that could have been earned in accordance with the provisions of Exhibit A that
is not earned as of the Vesting Date, as determined by the Committee (or its
designee), shall be immediately forfeited.


3.Restrictions. The Performance Award granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and shall be subject to a risk of forfeiture until any requirements
or restrictions contained in this Award



--------------------------------------------------------------------------------

Exhibit 10.275



Agreement or in the Plan have been otherwise satisfied, terminated or expressly
waived by the Company in writing.


4.Termination of Service; Disability


(a) Termination of Service for Cause. Upon the Participant’s termination of
service with the Company and its Subsidiaries for Cause prior to the Vesting
Date, the Participant’s Performance Award shall be forfeited as of the date of
such termination of service.


(b) Termination of Service on Account of Death. Upon termination of the
Participant’s service on account of death prior to the Vesting Date, the
Participant’s Performance Award shall vest as of the date of such termination of
service at target levels and shall be settled in shares of Company Stock for the
benefit of the Participant’s estate no later than the end of the calendar year
in which the Participant’s death occurs or, if later, by the fifteenth day of
the third calendar month following the Participant’s death.


(c) Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company
prior to the Vesting Date, the Participant’s Performance Award shall continue to
be eligible to vest in accordance with the performance-based vesting conditions
set forth on Exhibit A hereto regardless of such termination of service.


(d) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A of the Code prior to the Vesting
Date, the Participant’s Performance Award shall continue to be eligible to vest
in accordance with the performance-based vesting conditions set forth on Exhibit
A hereto regardless of any subsequent termination of service.


(e) Termination of Service by the Company without Cause or by the Participant
for Good Reason. Upon termination of the Participant’s service with the Company
and its Subsidiaries by the Company or its Subsidiaries without Cause or by the
Participant for “good reason” (or any like term as defined under any employment
agreement with the Company or a Subsidiary to which the Participant is a party)
prior to the Vesting Date, the Participant shall vest in a prorated portion of
the Performance Award (as detailed below) based upon achievement of applicable
performance criteria, measured as of the date of the Participant’s termination
of service, multiplied by a fraction, the numerator of which is the number of
months of Participant’s service during the Performance Period and the
denominator of which is the total number of months in the Performance Period.
The vested portion of the Performance Award shall be settled in shares of
Company Stock immediately following such termination. Notwithstanding the
foregoing, (i) if termination of the Participant’s service occurs prior to the
first anniversary of the Date of Grant, the 3-Year CAGR (as defined in Exhibit
A) will be determined as though the date of the Participant’s termination of
service is the one-year anniversary of the Date of Grant and (ii) the Committee
(or such individual or individuals authorized by the Committee) may, in its
discretion, exercise negative discretion to determine payout achievement.  Any
portion of the Performance Award that could have been earned in accordance with
the provisions of this

2



--------------------------------------------------------------------------------

Exhibit 10.275



Section 4(e) that is not earned (in accordance with the provisions of this
Section 4(e)) as of the date of the Participant’s termination of service shall
be immediately forfeited on the date of the Participant’s termination of
service.


(f) Termination of Service for any Other Reason. Unless otherwise provided in an
individual agreement with the Participant, if the Participant has a termination
of service with the Company and its Subsidiaries prior to the Vesting Date for
any reason other than the reasons enumerated in Subparagraphs (a) through (e)
above, the Participant’s Performance Award as of the date of termination shall
be forfeited.


5.Change in Control. Notwithstanding anything to the contrary in the Plan, in
the event of a Change in Control prior to the Vesting Date,
(a)
if the Performance Award is assumed or substituted (within the meaning of the
Plan) in connection with such Change in Control, and the Participant incurs a
termination of service by the Company or its Subsidiary without Cause or by the
Participant for good reason (or any like term as defined under any employment
agreement with the Company or a Subsidiary to which the Participant is a party)
during the 24-month period following such Change in Control, then the
restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any Performance Awards shall lapse and the Performance
Awards shall be settled in shares of Company Stock on the date of such
termination based on achievement of applicable performance criteria, measured as
of the date of such termination; provided, however, if such termination of
service occurs prior to the first anniversary of the Date of Grant, the 3-Year
CAGR will be determined based on an assumed measurement period of one year.

(b)
if the Performance Award is not assumed or substituted in connection with such
Change in Control, then the restrictions, deferral limitations, payment
conditions, and forfeiture conditions applicable to any Performance Awards shall
lapse and the Performance Awards shall be settled in shares of Company Stock
immediately prior to the Change in Control based on achievement of applicable
performance criteria, measured as of the date of the Change in Control;
provided, however, if the Change in Control occurs prior to the first
anniversary of the Date of Grant, the 3-Year CAGR will be determined based on an
assumed measurement period of one year.

(c)
Any portion of the Performance Award that could have been earned in accordance
with Section 5(a) or Section 5(b) that is not earned (in accordance with such
provisions) shall be immediately forfeited on the date of termination or on the
date of the Change in Control, as applicable.

6.Change in Control Definition. Notwithstanding anything to the contrary in the
Plan, for purposes of this Award Agreement, Change in Control means and shall be
deemed to have occurred upon the first of the following events to occur:

3



--------------------------------------------------------------------------------

Exhibit 10.275



(a)
Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or

(b)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board of Directors immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or


4



--------------------------------------------------------------------------------

Exhibit 10.275



(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s shareholders unless the Board of Directors expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (A) at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (B)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board of Directors
immediately prior thereto.

For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) with respect to
any Award that constitutes a deferral of compensation subject to Section 409A of
the Code, no such Award shall become payable as a result of the occurrence of a
Change in Control unless such Change in Control also constitutes a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company under Section 409A of the Code.


For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a takeover under Irish takeover rules; (B) a compromise or
arrangement under Chapter 1 of Part 9 of the Companies Act 2014 of the Republic
of Ireland or (C) Chapter 2 of Part 9 of the Companies Act 2014 of the Republic
of Ireland.



5



--------------------------------------------------------------------------------

Exhibit 10.275



7.No Shareholder Rights Prior to Vesting. The Participant shall have no rights
of a shareholder (including the right to distributions or dividends) until
shares of Company Stock are issued pursuant to the terms of this Award
Agreement.


8.Performance Award Agreement Subject to Plan. This Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted, in a manner to comply
therewith. In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, except as expressly provided by Sections 5 and 6 of this Award
Agreement.


9.No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s service at any
time for any reason whatsoever, with or without Cause.


10.Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from any Performance Award
granted hereunder or other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld or to satisfy any
applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Performance Award.


11.Section 409A Compliance. The Performance Award is intended to comply with
Code Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
of the Participant’s termination of service with the Company will be made to the
Participant until the Participant’s termination of service constitutes a
“separation from service” (as defined in Code Section 409A). For purposes of
this Award Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Code Section 409A. If
a participant is a “specified employee” (as defined in Code Section 409A), then
to the extent necessary to avoid the imposition of taxes under Code Section
409A, such Participant shall not be entitled to any payments upon a termination
of his or her service until the earlier of: (i) the expiration of the six
(6)-month period measured from the date of such Participant’s “separation from
service” or (ii) the date of such Participant’s death. Upon the expiration of
the applicable waiting period set forth in the preceding sentence, all payments
and benefits deferred pursuant to this Paragraph 11 (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such deferral) shall be paid to such Participant in a lump sum as soon as
practicable, but in no event later than sixty (60) calendar days, following such
expired period, and any remaining payments due under

6



--------------------------------------------------------------------------------

Exhibit 10.275



this Award Agreement will be paid in accordance with the normal payment dates
specified for them herein.


12.Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choice of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


13.Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.


14.No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


15.Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.


16.Entire Performance Award Agreement. This Award Agreement (including Exhibit
A) and the Plan contain the entire agreement and understanding among the parties
as to the subject matter hereof.


17.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.


18.Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


19.Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:


If to Company:    Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer



7



--------------------------------------------------------------------------------

Exhibit 10.275



If to the Participant:    At the address on file with the Company.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


20.Amendment. No amendment or modification hereof shall be valid unless it shall
be in writing and signed by all parties hereto.


21.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Performance Award subject to all the terms
and conditions of the Plan and this Award Agreement.


22.No Compensation for Loss of Rights. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of
the Company or any of its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.


23.Severability. All the terms and provisions of this Award Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Award Agreement, and the enforceability, legality and validity of the remainder
of this Award Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.


24.Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.

8



--------------------------------------------------------------------------------

Exhibit 10.275



25.Additional Matters.    This Award Agreement is intended to comply with the
applicable laws of any country or jurisdiction where the Performance Award is
granted under the Plan, and all provisions hereof shall be construed in a manner
to so comply. The following provisions apply to Participants providing services
in the country noted:
Canada:


Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (g):


(g)    The Participant’s date of termination of service shall be the
Participant’s last day of active service with the Company and its Subsidiaries
and shall not include any period of statutory, contractual or common law
reasonable notice or any period of deemed employment or salary continuance.


Section 10 above shall be deleted in its entirety and replaced with the
following language:


The Company shall be entitled to receive either a cash payment by or on behalf
of the Participant or a sufficient amount of the proceeds from the sale of
Company Stock to be acquired pursuant to this Award Agreement by the
Participant’s delivery to the Company of an assignment of such proceeds and an
authorization to the broker or selling agent to pay that amount to the Company
and to effect such sale at the time of exercise or other delivery of shares of
Company Stock for any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
vesting of, lapse of restrictions on, or payment of any Performance Award.


India:


As used herein, “Participant” shall have the meaning set forth in the Plan,
except the term shall not include consultants of any Subsidiary in India.


Section 4(b) shall be deleted in its entirety and replaced with the following
language:


Termination of Service on Account of Death. Upon termination of the
Participant’s service on account of death prior to the Vesting Date, the
Participant’s Performance Awards shall immediately vest in his legal heirs or
nominees, subject to fulfilment of the performance conditions specified In
Exhibit A and shall be settled in shares of Company Stock for the benefit of the
Participant’s estate no later than the end of the calendar year in which the
Participant’s death occurs or, if later, by the fifteenth day of the third
calendar month following the Participant’s death.


Section 4(c) shall be deleted in its entirety and replaced with the following
language:



9



--------------------------------------------------------------------------------

Exhibit 10.275



Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company,
all of the Participant’s unvested Performance Awards as of the date of
termination shall stand vested on the date of termination of service, subject to
the fulfilment of the performance conditions specified in Exhibit A.


Section 4(d) shall be deleted in its entirety and replaced with the following
language:


Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, the Participant’s unvested
Performance Award as of the date of such Disability shall continue to be
eligible to vest in accordance with the performance-based vesting conditions set
forth on Exhibit A hereto regardless of any subsequent termination of service,
provided such Disability does not result in termination of service. In the event
of termination of service, the unvested Performance Award shall vest in him on
the date of termination.


Section 10 shall be deleted in its entirety and replaced with the following
language:


Tax Withholding. The Subsidiary under whose payroll the Participant is
registered shall have the right to deduct or withhold from the Performance Award
or payroll of the Participant an amount sufficient to satisfy income taxes
required by law to be withheld with respect to the vesting of, lapse of
restrictions on, or payment of any Performance Award or to satisfy any
applicable payroll deductions. The obligations of the Company under this Award
Agreement will be conditioned on such arrangement and the Company or such
Subsidiary will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.


Section 13 shall be amended to delete the term “transferees”.


Section 14 shall be deleted in its entirety and replaced with the following
language:


No Assignment. Notwithstanding anything to the contrary in this Award Agreement,
but subject to the assignment of the Performance Award upon death of the
Participant, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


Section 15 shall be deleted in its entirety and replaced with the following
language:


Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Indian law. The rights and interests of the Participant
under

10



--------------------------------------------------------------------------------

Exhibit 10.275



the Award Agreement shall be subject to compliance under the Foreign Exchange
Management Act, 1999 and the related rules thereto.


Ireland:


Section 4(c) above shall be deleted and be of no force and effect.


Section 13 above shall be amended to delete the words “transferees, assignees”
therefrom.


Section 14 above shall be deleted in its entirety and replaced with the
following language:


No Assignment or Transfer. Notwithstanding anything to the contrary in this
Award Agreement, neither this Award Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Award Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Mexico:


Section 10 above shall be deleted and be of no force and effect.


Section 21 above shall be amended to add the following language:


The Performance Award shall not become part of the Participant’s salary or
compensation, nor an acquired right, since it is not intended to compensate the
Participant for his/her services to his/her employer but to be part of a global
employee retention plan implemented by the Company. Therefore, the Plan, or the
right of the Participant to receive any awards pursuant to the Plan, may be
modified or terminated at any time. In addition, the value of such Performance
Awards will not be considered at any time for purposes of the Participant’s
severance calculations.


South Africa:


Section 10 above shall be amended to include the sentence in bold:


Tax Withholding. The Company and/or the Participant’s employer shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from any Performance Awards granted hereunder of compensation payable to the
Participant and/or from any other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld or to satisfy
any applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Performance Award.


Section 15 above shall be amended to include the sentence in bold:



11



--------------------------------------------------------------------------------

Exhibit 10.275



Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law. Participant’s participation in terms of this
Award Agreement is subject to compliance by the Participant with all applicable
South African exchange control laws and rules.


Section 21 above shall be amended to add the following provisions:


This Performance Award contains no promise of any future awards. In other words,
by the Participant’s signature below, he/she agrees that he/she will have no
entitlement or claim to, or expectation of, receiving further awards on the
basis of this Performance Award or previous awards.


The Performance Award shall not constitute part of the Participant’s terms and
conditions of employment, including without limitation his/her remuneration, nor
an acquired right, since it is not intended to compensate the Participant for
his/her services to his/her employer. Therefore, the Plan, or the right of the
Participant to receive awards pursuant to the Plan, may be amended,
supplemented, substituted or terminated at any time. In addition, the value of
such Performance Awards will not be considered at any time for purposes of
calculating any leave pay, notice pay, severance pay or compensation or the
like, which may be due or awarded to the Participant.


United Kingdom:


As used herein, “Cause” shall have the meaning set forth in the Plan and, with
respect to any Participant who is a party to an employment agreement with the
Company, the definition of “Cause” shall include any circumstances in which the
Company may terminate the Participant’s employment agreement without notice in
accordance with its terms.


As used herein, “Disability” shall mean the Participant's inability to, solely
because of injury or physical or mental illness: (i) perform the material duties
of his or her regular occupation and (ii) earn 80% or more of his or her base
salary or wages in respect of his or her regular occupation, for a period that
lasts or can reasonably be expected to last for a continuous period of 12
months.


Section 4(c) above shall be deleted and be of no force and effect.


Section 10 above shall be deleted in its entirety and replaced with the
following:


Tax Liabilities. The Participant irrevocably agrees (A) to pay, or enter into
arrangements to the satisfaction of the Company to pay, to the Company, the
Participant’s employer or former employer (as appropriate) the amount of any Tax
Liability, (B) that the Company, the Participant’s employer or former employer
(as

12



--------------------------------------------------------------------------------

Exhibit 10.275



appropriate) may, if it so elects by written notice to the Participant, recover
the whole or any part of any Employer NICs from the Participant, (C) that the
Participant shall, promptly upon being requested to do so by the Company, the
Participant’s employer or former employer (as appropriate), elect (using a form
approved by HM Revenue & Customs) that the whole or any part of the liability
for Employer NICs shall be transferred to the Participant; (D) to enter into a
joint election, under section 431(1) or 431(2) of the Income Tax (Earnings &
Pensions) Act 2003 (“ITEPA”), in respect of the Company Stock delivered pursuant
to a Performance Award, if required to do so by the Company, the Participant’s
employer or former employer, before, on or within 14 days after any date of
delivery of such Company Stock. For the purposes of this section the following
capitalized terms shall have the meanings set out below:


“Employer NICs”: any secondary class 1 (employer) national insurance
contributions that the Company or any employer (or former employer) of the
Participant is liable to pay as a result of any Taxable Event (or which that
person would be liable to pay in the absence of an election of the type referred
to in (C) above) and that may be lawfully recovered from the Participant.


“Taxable Event”: any event or circumstance that gives rise to a liability for
the Participant to pay income tax and national insurance contributions or either
of them in respect of: (a) the Performance Award, including its assignment or
surrender for consideration, or the receipt of any benefit in connection with
it; (b) any shares (or other securities or assets): (i) earmarked or held to
satisfy the Performance Award; (ii) acquired pursuant to the Performance Award;
or (iv) acquired in consideration of the assignment or surrender of the
Performance Award; (c) any securities (or other assets) acquired or earmarked as
a result of holding shares (or other securities or assets) mentioned in (b); or
(d) any amount due in respect of assets within (a) to (c) above and not made
good by the Participant within the time limit specified in section 222 ITEPA.


“Tax Liability”: the total of (a) any income tax and primary class 1 (employee)
national insurance contributions that any employer (or former employer) of the
Participant is liable to account for (or reasonably believes it is liable to
account for) as a result of any Taxable Event; and (b) any Employer NICs that
any employer (or former employer) of the Participant is liable to pay (or
reasonably believes it is liable to pay) as a result of any Taxable Event and
that can be recovered lawfully from the Participant.


Section 22 shall be replaced by the following provision:


Nothing contained in the Plan or this Performance Award shall form part of the
Participant’s contract of employment. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of or
otherwise engaged by the Company or any of its Subsidiaries for any reason

13



--------------------------------------------------------------------------------

Exhibit 10.275



(including as a result of a repudiatory breach of contract by the Company or any
of its Subsidiaries), be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan that s/he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. By signing this Performance Award the
Participant shall be deemed irrevocably to have waived any such entitlement.

14



--------------------------------------------------------------------------------

Exhibit 10.275







IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO INTERNATIONAL PLC


By:
 
Name:
Rajiv De Silva
Title:
President & Chief Executive Officer





PARTICIPANT
 
 
 
 
Signature
 
 
 
Print Name:
 
 






15



--------------------------------------------------------------------------------

Exhibit 10.275



EXHIBIT A


The Participant will be entitled to receive a number of shares of Company Stock
as of the Vesting Date, equal to a multiple of the Target Performance Award
based on the 3-Year CAGR (as defined below) for the Performance Period:


3-Year CAGR
Multiple Applicable to Target Performance Award
Required Per Share Price
(30-Day Avg.)
30% and above
3
$[ ] or above
20%
2
$[ ]
10%
1
$[ ]
Below 10%
0
Less than $[ ]

If the 3-Year CAGR is between 10% and 20% or is between 20% and 30%, the
Participant will vest in a number of shares of Company Stock that is the
mathematical linear interpolation between the number of shares of Company Stock
that would vest at the defined ends of the applicable spectrum.
“3-Year CAGR” shall mean the three-year compounded annual growth rate (CAGR) of
the Company Stock, which will be determined based on the appreciation of the Per
Share Price during the Performance Period, plus any dividends paid on the shares
of Company Stock during the Performance Period.
“Per Share Price” shall mean the average of the closing prices of shares of
Company Stock (on the national securities exchange on which the Company Stock is
principally traded) during the thirty (30) consecutive trading days ending on
the day prior to the applicable measurement date.


The determination of the 3-Year CAGR will be made in the sole discretion of the
Committee, after the end of the Performance Period once the applicable year-end
audit is available. The Committee has discretion to accelerate the vesting of
all or a portion of the Participant’s Performance Award based upon the overall
performance of the Company and/or the Participant or based upon any change in
business conditions, provided that the exercise of such discretion would not
cause a Performance Award that would otherwise be deducible as
“performance-based” compensation within the meaning of Section 162(m) of the
Code to become non-deductible.









16

